Citation Nr: 1235703	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-02 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1. Entitlement to service connection for claimed lumbar spine spondylosis, status post surgeries.

2. Entitlement to service connection for claimed cervical spine degenerative disc disease.

3. Entitlement to service connection for claimed bilateral leg pain and cramps, to include radiculopathy, neuropathy and history of peripheral vascular disease.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active duty service from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision from the VA RO in Columbia, South Carolina.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran requested a hearing with a Decision Review Officer (DRO) in March 2009 and August 2012 statements.  A hearing was not scheduled.  

Under applicable regulations, a hearing on appeal will be granted if a Veteran, or his representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011).  

Because failure to afford the Veteran the requested hearing would constitute a denial of due process and result in any Board decision being vacated, 38 C.F.R. § 20.904(a) (2011), this matter must be addressed before the Board promulgates a decision as to that issue.  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should take appropriate steps to contact the Veteran in order to clarify whether he still wishes to appear for a hearing in order to offer testimony in connection with his claims.  If so, the RO should undertake to schedule him for the requested hearing in accordance with applicable procedures.  The Veteran and his representative then should be notified of the time and place to report.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


